NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2163-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EDWARD BEJARANO,

     Defendant-Appellant.
_______________________

                   Submitted August 30, 2022 – Decided September 23, 2022

                   Before Judges Gooden Brown and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Somerset County, Indictment No. 19-10-
                   0623.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Alison Gifford, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   John P. McDonald, Somerset County Prosecutor,
                   attorney for respondent (Lauren H. Fox, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
      After losing his motion to suppress evidence seized without a warrant

following a motor vehicle stop, defendant entered a negotiated guilty plea to

second-degree unlawful possession of a handgun, N.J.S.A. 2C:39-5(b)(1), and

fourth-degree unlawful possession of a high-capacity ammunition magazine,

N.J.S.A. 2C:39-3(j). He was sentenced in accordance with the plea agreement

to an aggregate term of three years' imprisonment, with a one-year period of

parole ineligibility pursuant to a Graves Act waiver under N.J.S.A. 2C:43-6.2.

The waiver reduced the mandatory minimum sentence on the unlawful

possession of a handgun conviction. Additionally, pursuant to N.J.S.A. 2C:44-

1(f)(2), the trial court imposed a sentence one degree lower after finding that the

mitigating factors substantially outweighed the aggravating factors, and the

interest of justice demanded a downgraded sentence. See State v. Rice, 425 N.J.

Super. 375, 384 (App. Div. 2012).

      On appeal, defendant raises the following points for our consideration:

            POINT I

            BECAUSE THERE WAS NO REASONABLE
            SUSPICION OF EITHER A MOTOR VEHICLE
            VIOLATION OR A CRIME, THE STOP WAS
            ILLEGAL.  ACCORDINGLY, THE EVIDENCE
            FOUND AS A RESULT OF THE STOP MUST BE
            SUPPRESSED.



                                                                             A-2163-20
                                        2
A. The Stop Was Unlawful Because The State Failed
To Present Any Evidence That The Car's Windows
Were Illegally Tinted.

     1. Because Not All Window Tints Are
     Illegal In New Jersey, Simply Asserting
     That A Car's Windows Are "Tinted" Does
     Not Establish Reasonable Suspicion For A
     Traffic Stop

           a.    N.J.S.A. 39:3-74 only
           prohibits aftermarket tinting
           on a car's windshield or front
           windows that unduly interferes
           with visibility.

           b. N.J.S.A. 39:3-75 does not
           apply to window tint but rather
           prohibits window glass that
           causes an undue or unsafe
           distortion of visibility.

           c. The State failed to establish
           reasonable suspicion that the
           windows on defendant's car
           violated N.J.S.A. 39:3-74 or
           39:3-75.

     2. Moreover, The Officer Did Not Provide
     The Requisite Testimony That He Believed
     The Vehicle Was In Violation Of Arizona's
     Window Tinting Laws

B. The Stop Was Unlawful Because The Officer
Lacked Reasonable Suspicion That The Defendant Was
Engaged In Or About To Engage In Criminal Activity.



                                                      A-2163-20
                          3
Because the State failed to meet its burden of establishing reasonable and

articulable suspicion to justify the motor vehicle stop, we reverse the denial of

defendant's suppression motion, vacate defendant's convictions and sentence,

and remand for further proceedings.

                                        I.

      We glean these facts from the September 30, 2020 suppression hearing

during which Bernards Township Police Officer John Mulhall, who had been a

police officer for four years, was the sole testifying witness. Mulhall testified

that on August 21, 2019, he was monitoring traffic near the King George Road

Exxon gas station in Bernards Township. Sometime between 12:30 p.m. and

1:00 p.m., Mulhall observed a "silver" "Toyota Camry" drive by with "tinted

windows," "a black bumper," and "no front [license] plate." Mulhall proceeded

to follow the vehicle and observed an Arizona rear license plate registered to a

"rental agency in Arizona." Mulhall acknowledged he did not know the laws

governing window tinting in Arizona. However, according to Mulhall, in his

experience, "a lot of vehicles that have no front plate, tinted windows, and are

registered . . . out of State" are affiliated with the "Felony Lane Gang," "an

organization that commits motor vehicle burglaries" by breaking into parked

cars and stealing identification information.


                                                                           A-2163-20
                                        4
       Mulhall followed the Camry a short distance from the gas station and into

the parking lot of the Dewy Meadow Shopping Plaza. The Camry stopped in

front of an unoccupied bank where Mulhall observed the driver "look[] over his

shoulder." After about ten to fifteen seconds, the Camry left the shopping plaza

and headed back in the direction from which it had originally come. Mulhall

followed the Camry out of the shopping plaza. Due to the "tinted windows" and

"suspicious driving behavior," and believing the driver was "trying to distance

himself from [Mulhall]," Mulhall "activate[d] his emergency lights" and

conducted a motor vehicle stop at the same Exxon gas station.

       After the stop, Mulhall approached the Camry on the "passenger side,"

and asked the passenger to roll down her window, at which point Mulhall

smelled "an overwhelming odor of raw marijuana coming from inside the

vehicle." Mulhall read the passenger and the driver their Miranda1 rights and

ordered the driver, later identified as defendant, out of the vehicle. When

defendant exited the vehicle, he advised Mulhall that "he had a pistol in his

waistband." Mulhall handcuffed defendant and placed him in the back seat of

the police car. He recovered from defendant's person a "MP9 semi-automatic

handgun, loaded with [fifteen] rounds in the magazine and an empty chamber."


1
    Miranda v. Arizona, 384 U.S. 436 (1996).
                                                                          A-2163-20
                                       5
A subsequent search of the Camry pursuant to a search warrant revealed "over

half an ounce of [m]ethamphetamine," approximately "[twenty-three] grams of

. . . [h]eroin, a large quantity of Oxycodone and other prescription pills," and

"under [fifty] grams of marijuana."

      Defendant was transported to police headquarters where he was issued

motor vehicle summonses for tinted windows, N.J.S.A. 39:3-75, and operation

of a motor vehicle while in possession of controlled dangerous substances

(CDS), N.J.S.A. 39:4-49.1. Defendant was subsequently charged in a Somerset

County indictment with second-degree conspiracy to possess CDS with intent to

distribute, N.J.S.A. 2C:5-2 and N.J.S.A. 2C:35-5 (count one); three counts of

second-degree possession of CDS with intent to distribute, N.J.S.A. 2C:35-5

(counts two through four); two counts of third-degree possession of CDS,

N.J.S.A. 2C:35-10(a)(1) (counts five and six); second-degree unlawful

possession of a handgun, N.J.S.A. 2C:39-5(b)(1) (count seven); second-degree

possession of a weapon while committing a CDS offense, N.J.S.A. 2C:39-4.1(a)

(count eight); and fourth-degree unlawful possession of a large capacity

ammunition magazine, N.J.S.A. 2C:39-3(j) (count nine).2



2
  The other occupant of the Camry was also charged in the indictment but is not
a participant in this appeal.
                                                                          A-2163-20
                                       6
      Defendant moved to suppress the evidence that formed the evidential basis

for the charges, arguing the evidence was "seized as a result of . . . an illegal

motor vehicle stop" that rendered the fruits of the search subject to the

exclusionary rule. Specifically, defendant contended that the officer lacked

"reasonable articulable suspicion of a motor vehicle violation or a crime" to

justify the stop and that the State failed to present evidence proving that the

Camry's windows were illegally tinted.

      In an October 1, 2020 order, the judge denied defendant's motion. In an

accompanying written statement of reasons, the judge found Mulhall "credible,"

and determined that Mulhall had "observed a motor vehicle that he, in good

faith, objectively believed was in violation of the tinted window statute." For

support, the judge relied on "[t]he photographs introduced into evidence" that

"demonstrate[d] that the vehicle had tinted windows." The judge concluded that

because there was "no question that [Mulhall] observed tinted windows," he

"had a reasonable and articulable suspicion that the tinted window statute and/or

related administrative regulation was violated."

      The judge explained that "[t]he basis for the stop was objectively

reasonable even if the officer was incorrect as to the precise level of tint on the

vehicle windows, or whether it was legal under the laws of Arizona concerning


                                                                             A-2163-20
                                         7
tinting of motor vehicles" because it was "axiomatic that a police officer may

stop a motor vehicle for a motor vehicle violation even if it turns out at trial that

the officer was incorrect." The judge also determined that based on the officer's

observations, Mulhall had "a reasonable, articulable and well-grounded

suspicion that the occupants of th[e] vehicle were engaged in unlawful 'Felony

Lane' activities."

      In this ensuing appeal, defendant renews his challenge to the motor

vehicle stop, arguing the State failed to establish reasonable articulable

suspicion that the windows on defendant's vehicle were illegally tinted or that

defendant was engaged in or about to engage in criminal activity.

                                         II.

      Our scope of review of a trial court's suppression ruling is well

established. We must "defer[] to the trial court's factual findings" and uphold

them so long as they are supported by "sufficient credible evidence in the

record." State v. Nelson, 237 N.J. 540, 551 (2019). "The governing principle,

then, is that '[a] trial court's findings should be disturbed only if they are so

clearly mistaken that the interests of justice demand intervention and

correction.'" State v. Robinson, 200 N.J. 1, 15 (2009) (alteration in original)

(quoting State v. Elders, 192 N.J. 224, 244 (2007)). In contrast, we review the


                                                                               A-2163-20
                                         8
trial court's interpretation of the law and the legal "consequences that flow from

established facts" de novo. State v. Gamble, 218 N.J. 412, 425 (2014).

      Turning to the substantive legal principles governing this appeal, "[t]he

Fourth Amendment of the Federal Constitution and Article I, Paragraph 7 of the

New Jersey Constitution guarantee the right to be free from unreasonable

searches and seizures." Nelson, 237 N.J. at 552 (citing U.S. Const. amend. IV;

N.J. Const. art. I, ¶ 7). "Our jurisprudence under both constitutional provisions

expresses a preference that police officers secure a warrant before they execute

a search." State v. Witt, 223 N.J. 409, 422 (2015). "Warrantless searches are

permissible only if 'justified by one of the "few specifically established and well-

delineated exceptions" to the warrant requirement.'" Ibid. (quoting State v.

Frankel, 179 N.J. 586, 598 (2004)). "[T]he State bears the burden of proving by

a preponderance of the evidence that [the] warrantless search or seizure" falls

within an exception. Elders, 192 N.J. at 246.

      The exception at issue in this case is an investigatory stop of a motor

vehicle. "A lawful roadside stop by a police officer constitutes a seizure under

both the Federal and New Jersey Constitutions." State v. Dunbar, 229 N.J. 521,

532 (2017). "To be lawful, an automobile stop 'must be based on reasonable and

articulable suspicion that an offense, including a minor traffic offense, has been


                                                                              A-2163-20
                                         9
or is being committed.'" State v. Bacome, 228 N.J. 94, 103 (2017) (quoting

State v. Carty, 170 N.J. 632, 639-40, modified on other grounds, 174 N.J. 351

(2002)); see also State v. Bernokeits, 423 N.J. Super. 365, 370 (App. Div. 2011)

("A motor vehic[le] violation, no matter how minor, justifies a stop without any

reasonable suspicion that the motorist has committed a crime or other unlawful

act.").

          The reasonable suspicion standard requires "some minimal level of

objective justification for making the stop." State v. Nishina, 175 N.J. 502, 511

(2003) (quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)). "[R]aw,

inchoate suspicion grounded in speculation cannot be the basis for a valid stop."

State v. Scriven, 226 N.J. 20, 34 (2016). "Although reasonable suspicion is a

less demanding standard than probable cause, '[n]either "inarticulate hunches"

nor an arresting officer's subjective good faith can justify infringement of a

citizen's constitutionally guaranteed rights.'" State v. Nyema, 249 N.J. 509, 527

(2022) (alterations in original) (quoting State v. Stovall, 170 N.J. 346, 372

(2002) (Coleman, J., concurring in part and dissenting in part)).

          "Determining whether reasonable and articulable suspicion exists . . . is a

highly fact-intensive inquiry that demands evaluation of 'the totality of

circumstances surrounding the police-citizen encounter, balancing the State's


                                                                               A-2163-20
                                          10
interest in effective law enforcement against the individual's right to be

protected from unwarranted and/or overbearing police intrusions. '" Id. at 528

(quoting State v. Privott, 203 N.J. 16, 25-26 (2010)). "It is fundamental to a

totality of the circumstances analysis of whether reasonable suspicion exists that

courts may consider the experience and knowledge of law enforcement officers."

Stovall, 170 N.J. at 363.

      In assessing the totality of the circumstances for a stop based on a motor

vehicle violation, a reviewing court must determine "[whether] the facts

available to the officer at the moment of the seizure . . . warrant a man of

reasonable caution in the belief that the action taken was appropriate." State v.

Arthur, 149 N.J. 1, 7-8 (1997) (quoting Terry v. Ohio, 392 U.S. 1, 21-22 (1968)).

Stated differently, the stop is lawful or not at the moment the Fourth Amendment

seizure is initiated.   However, "the State is not required to prove that the

suspected motor-vehicle violation occurred." State v. Locurto, 157 N.J. 463,

470 (1999). Rather, "[c]onstitutional precedent requires only reasonableness on

the part of the police, not legal perfection. Therefore, the State need prove only

that the police lawfully stopped the car, not that it could convict the driver of

the motor-vehicle offense." State v. Williamson, 138 N.J. 302, 304 (1994); see

also State v. Sutherland, 231 N.J. 429, 439 (2018).


                                                                            A-2163-20
                                       11
      Pertinent to this appeal, recently, in State v. Smith, our Supreme Court

expounded on when police may stop a vehicle based solely on tinted windows

and held "that reasonable and articulable suspicion of a tinted windows violation

arises only when a vehicle's front windshield or front side windows are so darkly

tinted that police cannot clearly see people or articles within the car." 251 N.J.

244, 253 (2022). In Smith,

            detectives stopped [the] defendant['s] . . . motor vehicle
            for a purported tinted windows violation after the
            detectives observed dark tinting on [the] defendant's
            rear windshield. Despite the rear windshield's tint, the
            detectives were able to see that [the] defendant was
            alone in the car and was making a furtive "shoving"
            motion, raising suspicions that he was trying to conceal
            a weapon. When the detectives searched the vehicle,
            they found a firearm. The detectives cited [the]
            defendant for a tinted windows violation and charged
            him with various weapons offenses. [The d]efendant
            moved to suppress the firearm, arguing that the motor
            vehicle stop was unlawful because the detectives could
            not have had a reasonable and articulable suspicion that
            the tinting on defendant's rear windshield violated
            N.J.S.A. 39:3-74.

            [Id. at 252.]

      In addressing the issue, the Court conducted "an interpretive analysis" of

the various statutes and regulations pertaining to motor vehicle window tinting.

Id. at 258. The Court first determined that "N.J.S.A. 39:3-75, which governs

automotive safety glass, does not apply to window tint violations," but instead

                                                                            A-2163-20
                                       12
"is concerned solely with the quality and maintenance of . . . safety glazing

material, not aftermarket tinted window film." Id. at 253, 261. The Court also

pointed out that "[r]elated regulations [were] equally inapposite." Id. at 261.3

        Next, the Court focused on N.J.S.A. 39:3-74, which provides in relevant

part:

                    No person shall drive any motor vehicle with
             any . . . non-transparent material upon the front
             windshield . . . or front side windows of such vehicle
             other than a certificate or other article required to be so
             displayed by statute or by regulations of the
             commissioner.

                   No person shall drive any vehicle so constructed,
             equipped or loaded as to unduly interfere with the
             driver's vision to the front and to the sides.

             [(emphasis added).]

Noting that "[t]he statute does not expressly define the term 'non-transparent,'"

the Court looked to "[t]he dictionary definition of 'non-transparent'" and

concluded that "[i]n order to establish a reasonable suspicion of a tinted

windows violation under N.J.S.A. 39:3-74, the State will . . . need to present



3
  The Court also determined that "[o]ther statutory provisions addressing motor
vehicle window tinting [were] . . . inapplicable." Smith, 251 N.J. at 261.
Specifically, the Court concluded that N.J.S.A. 39:3-75.1 and 39:3-75.2 did not
support the stop at issue. Ibid. Those provisions are equally inapplicable to this
case.
                                                                            A-2163-20
                                        13
evidence that tinting on the front windshield or front side windows inhibited

officers' ability to clearly see the vehicle's occupants or articles inside." Smith,

251 N.J. at 264-66.

      Applying those principles, the Smith Court held that "[u]nder the statute's

plain language, the tint on [the] defendant's rear windshield could not constitute

a violation of N.J.S.A. 39:3-74" or "give rise to the reasonable and articulable

suspicion necessary to justify this motor vehicle stop." Id. at 260. The Court

further explained:

                  The facts of this case provide an illustrative
            example of window tint that does not meet the
            definition of the statutory term "non-transparent." [The
            detective] testified that, despite the tinting on
            defendant's rear windshield, he was able to see with just
            the police SUV's headlights and street lighting that
            there was only one person in the vehicle and that the
            person was making movements. Such a degree of
            window tint -- which allows the officer to see both
            the number of people in the vehicle and their
            movements -- is not "non-transparent" within the
            meaning of the statute.

            [Id. at 265-66.]

      Applying the Court's recent holding in Smith to the facts of this case, we

conclude that Mulhall's undisputed testimony pertaining to the window tinting

on defendant's car failed to establish the reasonable and articulable suspicion of

a tinted windows violation needed to justify a motor vehicle stop. Critically,

                                                                              A-2163-20
                                        14
Mulhall never testified that the tinted front side window inhibited his ability to

see the driver as defendant's vehicle passed. Rather, he testified that he saw

defendant "look[] over his shoulder" before exiting the shopping plaza.

Mulhall's ability to see defendant's movement inside the vehicle does not satisfy

the definition of "'non-transparent' within the meaning of the statute." Id. at 266.

      Absent the tinted windows violation, Mulhall's suspicions that the

vehicle's occupants were engaged in unlawful "Felony Lane Gang" activities,

based on the car having out-of-state plates, no front plates, and turning around

in a shopping center, does not rise to the level of reasonable suspicion under the

totality of the circumstances analysis. See State v. Stampone, 341 N.J. Super.

247, 252 (App. Div. 2001) (holding that the totality of the circumstances did not

amount to an objectively reasonable suspicion of illegal conduct to support a

stop of a parked car with out-of-state plates where the occupant failed to make

eye contact with the officer and a burglary had been reported in the area a week

or two prior). "An investigative stop 'may not be based on arbitrary police

practices, the officer's subjective good faith, or a mere hunch.'" Smith, 251 N.J.

at 258 (quoting State v. Chisum, 236 N.J. 530, 546 (2019)).

      Because we conclude the State failed to meet its burden of proof to

validate the motor vehicle stop, the gun, ammunition, and drugs seized must be


                                                                              A-2163-20
                                        15
suppressed as fruits of the unlawful stop. See Wong Sun v. United States, 371

U.S. 471, 484-88 (1963) (holding that the exclusionary rule extends to direct

and indirect products of unlawful police conduct); Smith, 251 N.J. at 258 ("A

motor vehicle stop that is not based on a 'reasonable and articulable suspicion is

an "unlawful seizure," and evidence discovered during the course of an

unconstitutional detention is subject to the exclusionary rule.'" (quoting Chisum,

236 N.J. at 546)); State v. Smith, 155 N.J. 83, 100 (1998) ("Evidence obtained

as the fruit of an unlawful search or seizure must be suppressed."). Therefore,

we reverse the order denying defendant's suppression motion, vacate defendant's

convictions and sentence, and remand for further proceedings.

      Reversed and remanded for further proceedings.          We do not retain

jurisdiction.




                                                                            A-2163-20
                                       16